240 S.W.3d 783 (2007)
John V. DALLER, Respondent,
v.
Charlotte M. Daller PAGE, Appellant.
No. WD 67922.
Missouri Court of Appeals, Western District.
December 18, 2007.
Allan D. Seidel, Esq., Trenton, MO, for Appellant.
Michael P. Koenig, Esq., Chillicothe, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Charlotte Daller-Page appeals the judgment entered by the trial court denying her motion to modify a child custody judgment. Appellant contends that the trial court erred in concluding that she had failed to demonstrate a substantial change in circumstances sufficient to support a change in custody. Upon a review of the record, this court does not find any error in the trial court's determination. An opinion would have no precedential value, although the parties have been provided a memorandum explaining this court's decision. Judgment affirmed. Rule 84.16(b).